Exhibit 10.4

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

On April 24, 2006, the Compensation & Organization Committee of the Board of
Directors approved the following annual base salaries for the named executive
officers (as defined in Item 402(a)(3) of Regulation S-K) of United States Steel
Corporation, such base salaries to become effective on May 1, 2006:

 

J. P. Surma

   $ 1,060,008   

D. D. Sandman

   $ 574,300   

J. H. Goodish

   $ 630,004   

G. R. Haggerty

   $ 515,004   

J. J. Connelly

   $ 373,000   

Each of the named executive officers listed above is also provided the following
perquisites: occasional personal use of corporate aircraft, corporate properties
and sports and cultural tickets; club memberships; financial planning and tax
preparation services; and a parking space.